F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 14 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    RODNEY FRANCIS KING,

                Plaintiff-Appellant,

    v.                                                    No. 97-6327
                                                   (D.C. No. CIV-96-1131-A)
    LARRY FIELDS; DELORES                                 (W.D. Okla.)
    RAMSEY; JOHN MIDDLETON;
    DAVID ARNEECHER,

                Defendants-Appellees.




                            ORDER AND JUDGMENT *



Before BALDOCK, EBEL, and MURPHY, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Rodney Francis King brought this action under 42 U.S.C. § 1983

claiming defendants violated his right to due process in prison disciplinary

proceedings. The district court granted summary judgment in favor of defendants,

and plaintiff appeals. We review the district court’s grant of summary judgment

de novo. See Kaul v. Stephan, 83 F.3d 1208, 1212 (10th Cir. 1996). Summary

judgment is appropriate if there are no disputed issues of material fact and the

moving party is entitled to judgment as a matter of law. See id.

      A correctional officer discovered plaintiff and another inmate in a toilet

stall. The officer’s incident report stated that the other inmate was sitting on the

toilet, plaintiff was standing in front of him with his pants open, and they had

been engaging in oral sex. Plaintiff was charged with misconduct for engaging in

sexual activity, and he received notice of the offense report and of the scheduled

disciplinary hearing. Plaintiff’s defense at the hearing was that he had not been

engaging in oral sex with the other inmate, but instead, had been discussing

a drug transaction with the inmate. The disciplinary hearing officer found

plaintiff guilty of the offense, citing as the basis for his finding the correctional

officer’s “statement that I/M King and Cook were engaging in oral sex.” R. Doc.

18, Att. B at 1. Plaintiff’s administrative appeals were denied.

      In Wolff v. McDonnell, 418 U.S. 539 (1974), the Supreme Court held that

prisoners must be accorded due process in certain prison disciplinary proceedings.


                                           -2-
Disciplinary proceedings meet    Wolff ’s due process requirements if they provide

the inmate with “(1) advance written notice of the disciplinary charges; (2) an

opportunity, when consistent with institutional safety and correctional goals, to

call witnesses and present documentary evidence in his defense; and (3) a written

statement by the factfinder of the evidence relied on and the reasons for the

disciplinary action.”   Mitchell v. Maynard , 80 F.3d 1433, 1445 (10th Cir. 1996)

(internal quotation omitted).   Plaintiff contends that the statement defendants

provided did not satisfy the third Wolff requirement. We agree with the district

court that while the statement was brief, it adequately informed plaintiff of the

evidence the factfinder relied on and the reason for the disciplinary action. The

charge was not complex, and the evidence was limited. As the Seventh Circuit

said in a similar situation, “there is no mystery about [the factfinder’s] reasoning

process, despite the extreme brevity of its statement of reasons, [and] that

statement is not so deficient as to create error of constitutional magnitude.”

Saenz v. Young, 811 F.2d 1172, 1174 (7th Cir. 1987); see also Brown v. Frey,

807 F.2d 1407, 1412 (8th Cir. 1986).

       We also reject plaintiff’s contention that the statement of reasons was

inadequate because it failed to explain why the factfinder found the correctional

officer more credible than plaintiff, as plaintiff contends is required by state rules

and procedures. Any violation of state rules or procedures here did not rise to


                                          -3-
constitutional dimension implicating due process concerns. Finally, we reject

plaintiff’s contention that evidence he submitted created a disputed issue of

material fact regarding whether the statement of reasons was adequate. At most,

that evidence showed that another conclusion by the disciplinary officer was

possible, not required, but it does not raise any question regarding the adequacy

of the statement.

      The judgment of the United States District Court for the Western District

of Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    David M. Ebel
                                                    Circuit Judge




                                         -4-